DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6 are pending in the application, claims 5 and 6 are withdrawn from consideration due to Applicant’s election.  Claim 2 is canceled.
Amendments to claim 1, filed on 1/12/2021, have been entered in the above-identified application.


WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1-4 made of record in the office action mailed 10/13/2020 has been withdrawn due to Applicant’s amendment in the response filed 1/12/2021.

REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (JP 2004-174918, see machine translated version) in view of Shindo (JP 2000-177038, see machine translated version), Koso (US Patent Application No. 2014/0066557), Kiuchi et al. (US Patent Application No. 2009/0288763), Kishioka et al. (US Patent Application No. 2011/0014410) and Hayata et al. (US Patent Application No. 2014/0158300).
Regarding claim 1, Ueno et al. teach a laminated sheet (page 2, paragraph 1) comprising an upper paper layer (page 1, paragraph 1) and a release sheet layer (page 2, paragraph 2), the upper paper layer including synthetic paper and an adsorbing layer (page 1, paragraph 1, page 2, paragraphs 1 and 2), the synthetic paper, the adsorbing layer and the release sheet layer, in order, being laminated (page 1, paragraph 1, page 2, paragraphs 1 and 2), the release sheet layer consists of a thermoplastic resin sheet (page 7, paragraph 6).
Ueno et al. fail to teach wherein the adsorbing layer is a foam sheet of a resin composition containing crosslinking resultant of 100 parts by mass of a (meth)acrylic acid ester copolymer resin and 1 to 20 parts by mass of a carbodiimide crosslinking agent, the (meth)acrylic acid ester copolymer resin having a N-methylol group, a glass transition temperature of the (meth)acrylic acid ester copolymer resin being no more than -10°C.  However, Shindo teaches an adsorbing layer which is a foam sheet of a resin composition (paragraphs [0001], [0009], [0014], [0017], [0023]), the resin composition containing 100 parts by weight of an acrylate ester copolymer resin (paragraphs [0017], [0023]) and 3 to 5 parts by weight of a carbodiimide crosslinking agent which reads on Applicant’s claimed range of 1 to 20 parts by mass (paragraph [0021]).  Koso teaches a resin composition (page 2, paragraphs [0023], [0024]) comprising a 100 parts by mass of a (meth)acrylic acid copolymer resin having an N-
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the resin composition of Shindo in the laminated sheet of Ueno et al. in order to adsorb on a smooth surface and does not peel off under normal use conditions, and can be easily peeled off when necessary (Shindo, paragraphs [0001], [0038]) and use the copolymer resin of Koso in order to provide a composition in which a reaction is quickly progressed when it is heated, while a long pot life is endured (Koso, page 1, paragraph [0010]).
Uedo et al. fail to teach a rate of tensile elastic moduli is 0.1 to 10, the rate being calculated from a tensile elastic modulus of the upper paper layer and a tensile elastic modulus of the release sheet layer, the tensile elastic moduli being measured based on JIS K7161-1:2014.  However, Kiuchi et al. teach a sheet having a tensile elastic modulus of 20 MPa or less which reads on Applicant’s claimed rate of tensile elastic moduli is 0.1 to 10, the rate being calculated from a tensile elastic modulus of the upper paper layer and a tensile elastic modulus of the release sheet layer (page 1, paragraphs [0010], [0011], page 2, paragraph [0026]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the rate of tensile elastic moduli of Uedo et al. to that of Kiuchi et al. in order to sufficiently work to absorb roughness (Kiuchi et al., page 2, paragraph [0026]).
Uedo et al. fail to teach a peel strength of the adsorbing layer and the release sheet layer is 5 to 30 N/m, the peel strength being measured based on JIS K6854-2:1999.  However, Kishioka et al. teach a sheet having a peel strength of 1.0 N/50 mm or less which reads on Applicant’s claimed peel strength of the adsorbing layer and the release sheet layer is 5 to 30 N/m, the peel strength being measured based on JIS K6854-2:1999 (page 1, paragraph [0010], page 4, paragraph [0040]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the peel strength of Uedo et al. to that of Kishioka et al. in order to prevent a deficiency in peeling of the release liner (Kishioka et al., page 4, paragraph [0040]).
Uedo et al. fail to teach an arithmetic mean roughness Ra of a surface of the release sheet layer is 0.01 to 1 µm, the surface being in contact with the adsorbing layer, the arithmetic mean roughness Ra being specified in JIS B0601:2001.  However, Hayata et al. teach a sheet having an arithmetic mean roughness Ra of 0.05 µm to 0.75 µm which reads on Applicant’s claimed 0.01 to 1 µm, the surface being in contact with the adsorbing layer, the arithmetic mean roughness Ra being specified in JIS B0601:2001 (page 3, paragraph [0027]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify arithmetic mean roughness of Uedo et al. to that of Hayata et al. in order to allow the sheet to remain highly smooth until it is used and allowing the stress arising due to its removal to be distributed more evenly (Hayata et al., page 3, paragraph [0027]).
Regarding claim 3, Uedo et al. teach wherein the release sheet layer consist of a thermoplastic resin sheet whose surface is not treated with a release agent containing a silicone resin (page 7, paragraphs 4 and 6).
Regarding claim 4, Uedo et al. teach wherein the synthetic paper is a porous sheet containing a thermoplastic resin, a whole porosity of the porous sheet being 10-60% which reads on Applicant’s claimed range of 5 to 50% (page 1, paragraph 1, page 2, paragraph 2, page 3, paragraphs 8, 9, 12, 13).


Response to Arguments
Applicant's arguments filed 1/12/2021 with respect to claims 1, 3 and 4 of record have been carefully considered but are moot due to the new grounds of rejection.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        2/23/2021